United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
DEPARTMENT OF STATE, BUREAU OF
SECURITY/CONSULAR AFFAIRS,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1667
Issued: January 16, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 17, 2006 appellant filed a timely appeal from the June 8, 2006 nonmerit decision
of the Office of Workers’ Compensation Programs denying her reconsideration request as
untimely filed and failing to demonstrate clear evidence of error. As the most recent Office
merit decision was issued on March 14, 2005, more than one year prior to the filing of this
appeal, the Board does not have jurisdiction to review the merits of the case pursuant to 20
C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly found that appellant’s May 16, 2006 request for
reconsideration was not timely filed and did not demonstrate clear evidence of error.
FACTUAL HISTORY
This case has previously been before this Board. On August 17, 1989 appellant, then a
34-year-old data transcriber, filed a traumatic injury claim alleging that, on June 21, 1989, she
hurt her back and neck as she was lifting boxes in the mailroom. She stopped work following

the incident and did not return. On November 6, 1989 the Office accepted that appellant
sustained a cervical and lumbosacral strain. In a decision dated January 27, 1994, the Board
found that the Office improperly terminated benefits effective March 7, 1993,1 and compensation
was reinstated.
On November 29, 2004 appellant began part-time employment as a bank teller. By
decision dated March 14, 2005, the Office reduced her compensation effective February 20, 2005
based upon her actual earnings.
By letter dated May 16, 2006, appellant requested reconsideration. She submitted no new
evidence with her request, but contended that the reduction in compensation caused her hardship,
that she was not working at this time, that she was an evacuee of Hurricane Katrina and still had
trouble with her back.
By decision dated June 8, 2006, the Office denied appellant’s request for reconsideration.
It found that the request was untimely filed and did not demonstrate clear evidence of error.2
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act3 vests the Office with
discretionary authority to determine whether it will review an award for or against compensation.
The Act states:
“The Secretary of Labor may review an award for or against compensation at any
time on [her] own motion or on application. The Secretary, in accordance with
the facts found on review may -(1) end, decrease or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607(a)
provides that an application for reconsideration must be sent within one year of the date of the
Office decision for which review is sought. The Board has found that the imposition of this oneyear limitation does not constitute an abuse of the discretionary authority granted the Office
under 5 U.S.C. § 8128(a).4

1

Docket No. 93-1980 (issued January 27, 1994). The facts and the history, as stated in the prior appeal, are
incorporated by reference.
2

To the extent that appellant is seeking modification of the March 14, 2005 wage-earning capacity, the Office did
not adjudicate this issue and it is not presently before the Board on appeal.
3

5 U.S.C. § 8128(a).

4

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

2

The Office may not deny an application for review based solely on the grounds that the
application was not timely filed. For a proper exercise of the discretionary authority granted
under 5 U.S.C. § 8128(a), when an application for review is not timely filed, the Office must
undertake a limited review to determine whether the application shows clear evidence of error.5
20 C.F.R. § 10.607(b) provides: “[The Office] will consider an untimely application for
reconsideration only if the application demonstrates clear evidence of error on the part of [the
Office] in its most recent merit decision. The application must establish, on its face, that such
decision was erroneous.”
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.6 The evidence must be positive, precise and explicit and must
be manifest on its face that the Office committed an error.7 It is not enough merely to show that
the evidence could be construed to produce a contrary conclusion.8 This entails a limited review
by the Office of how the evidence submitted with the reconsideration request bears on the
evidence previously of record and whether the new evidence demonstrates clear error on the part
of the Office.9 To show clear evidence of error, the evidence submitted must not only be of
sufficient probative value to create a conflict in medical evidence or establish a clear procedural
error, but must be of sufficient probative value to prima facie shift the weight of the evidence in
favor of the claimant and raise a substantial question as to the correctness of the Office
decision.10 The Board makes an independent determination of whether a claimant has submitted
clear evidence of error on the part of the Office such that the Office abused its discretion in
denying merit review in the face of such evidence.11
ANALYSIS
The most recent merit decision by the Office was issued on March 14, 2005. Appellant
had one year from the date of that decision to request reconsideration but did not do so until
May 16, 2006. The Board finds that the Office properly determined that appellant’s application
for review was not timely filed within the one-year time limitation set forth in 20 C.F.R.
§ 10.607(a).
The Office also properly found that appellant’s request for reconsideration did not
demonstrate clear evidence of error. In order to establish clear evidence of error, the newly
submitted evidence must be relevant to the issue which was decided by the Office and must be
5

Charles J. Prudencio, 41 ECAB 499 (1990); Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied,
41 ECAB 458 (1990).
6

See Dean D. Beets, 43 ECAB 1153 (1992).

7

See Leona N. Travis, 43 ECAB 227 (1991).

8

Id.

9

Nelson T. Thompson, 43 ECAB 919 (1992).

10

Leon D. Faidley, Jr., supra note 4.

11

Gregory Griffin, supra note 5.

3

positive, precise and explicit that the Office committed an error. Appellant presented no new
evidence with her request for reconsideration. Instead, she merely argued that she currently was
in a bad financial situation and that she still had back pain. This is not sufficient to show that the
Office committed clear evidence of error in making its decision to reduce her compensation
benefits based on her actual earnings as a bank teller.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration as
it was untimely filed and did not demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 8, 2006 is affirmed.
Issued: January 16, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

4

